                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MACGREGOR FAMILY LLC,                              Case No. 18-cv-00446-VC
                 Plaintiff,
                                                     ORDER TO SHOW CAUSE
          v.
                                                     Re: Dkt. No. 39
  ABIGAIL G. STEPHENSON,
                 Defendant.



       Sisam & Associates, Edwin Sisam, and Joshua Sisam are ordered to show cause why they
should not be held in contempt of court and sanctioned for their apparent efforts to thwart the
arbitration of the plaintiff’s claims. The Sisam defendants must file a written response to this
order by February 7, 2019. A hearing on the order to show cause will take place on February 14,
2019, at 10:00 a.m. in Courtroom 04, 17th Floor, San Francisco.


       IT IS SO ORDERED.
Dated: January 25, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
